NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

MARK JONES,                        )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D20-118
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 16, 2020.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Manatee County; Frederick P. Mercurio,
Judge.

Mark Jones, pro se.


PER CURIAM.

             Affirmed. See State v. Hogan, 451 So. 2d 844 (Fla. 1984); McDonald v.

State, 133 So. 3d 530 (Fla. 2d DCA 2013); Hughes v. State, 22 So. 3d 132 (Fla. 2d

DCA 2009); Anton v. State, 976 So. 2d 6 (Fla. 2d DCA 2008); Marrero v. State, 967 So.
2d 934 (Fla. 2d DCA 2007); Brown v. State, 827 So. 2d 1054 (Fla. 2d DCA 2002); State

v. Wells, 466 So. 2d 291 (Fla. 2d DCA 1985).



CASANUEVA, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.